DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of application No. 16/927,455 filed on July 13, 2020, now Pat. No. 11,156,886.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoo et al. (Yoo, US 2004/0227895).
Re claim 2: As shown in Figs. 3, 9B and 19, Yoo discloses a display device comprising:
a display section DA1/DA2 in which a plurality of pixels 120 are arrayed in a matrix;
a plurality of scan lines 121 which select pixels [0050];
a plurality of signal lines 122 which supply image signals to the selected pixels [0051];
a plurality of color filters 162, 164, 166 that are arranged so as to correspond to color displays R, G, B of the pixels 120, the color filters including a blue color filter 166; and
a light shielding layer 240 (Fig. 9B),
wherein
the display section includes an effective pixel portion DA1/DA2 and a frame portion PA1/PA2 that surrounds the effective pixel portion DA1/DA2,
the light shielding layer 240 covers parts of a light-shielding area that includes the frame portion PA1/PA2 and a wiring circuit of the effective pixel region DA1/DA2 (Fig. 19),
the light shielding layer 240 does not cover non-shielding locations 244 (openings) that are parts of the light shielding area [0116],
at least the blue color filter 166a is arranged by being stacked at each of the non-shielding locations 244, and
the non-shielding locations 244 are located in the frame portion PA1/PA2 that is outside the effective pixel portion DA1/DA2.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al. (Yoo, US 2004/0227895).
Re claim 3:  As shown in Figs. 3, 9B and 19, Yoo discloses a display device comprising:
a display section DA1/DA2 in which a plurality of pixels 120 are arrayed in a matrix;
a plurality of scan lines 121 which select pixels [0050];
a plurality of signal lines 122 which supply image signals to the selected pixels [0051];
a plurality of color filters 162, 164, 166 that are arranged so as to correspond to color displays R, G, B of the pixels 120, the color filters including a blue color filter 166; and
a light shielding layer 240 (Fig. 9B),
wherein
the display section includes an effective pixel portion DA1/DA2 and a frame portion PA1/PA2 that surrounds the effective pixel portion DA1/DA2,
the light shielding layer 240 covers parts of a light-shielding area that includes the frame portion PA1/PA2 and a wiring circuit of the effective pixel region DA1/DA2 (Fig. 19),
the light shielding layer 240 does not cover non-shielding locations 244 (openings) that are parts of the light shielding area [0116],
at least the blue color filter 166a is arranged by being stacked at each of the non-shielding locations 244,
the non-shielding locations 244 are located in the frame portion PA1/PA2, and 
the shape of the non-shielding locations 244 is a hollow.
Yoo does not explicitly disclose that the shape of the non-shielding locations 244 is a hollow square. However, it would have been obvious to one having skill in the art to select an appropriate shape such as a round shape or a square shape, since the one having skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2004/0227895 to Yoo et al. (Yoo), fails to disclose or suggest a display device in which each of the non-shielding locations is one of a pixel portion in the left end of the effective pixel portion and a pixel portion in the right end of the effective pixel portion.
As shown in Figs. 3, 9B and 19, Yoo discloses a display device comprising:
a display section DA1/DA2 in which a plurality of pixels 120 are arrayed in a matrix;
a plurality of scan lines 121 which select pixels [0050];
a plurality of signal lines 122 which supply image signals to the selected pixels [0051];
a plurality of color filters 162, 164, 166 that are arranged so as to correspond to color displays R, G, B of the pixels 120, the color filters including a blue color filter 166; and
a light shielding layer 240 (Fig. 9B),
wherein
the display section includes an effective pixel portion DA1/DA2 and a frame portion PA1/PA2 that surrounds the effective pixel portion DA1/DA2,
the light shielding layer 240 covers parts of a light-shielding area that includes the frame portion PA1/PA2 and a wiring circuit of the effective pixel region DA1/DA2 (Fig. 19),
the light shielding layer 240 does not cover non-shielding locations 244 (openings) that are parts of the light shielding area [0116], and
at least the blue color filter 166a is arranged by being stacked at each of the non-shielding locations 244.
However, as shown in Fig. 19, the non-shielding location 244 is in the frame portion PA1/PA2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 6, 2022